Citation Nr: 1733370	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
	
1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), claimed as anxiety reaction. 

2.  Entitlement to an effective date prior to April 11, 2009, for the award of service connection for PTSD, claimed as anxiety reaction, to include on the basis of clear and unmistakable error (CUE) in a March 1966 rating decision that originally denied service connection for anxiety reaction. 

3.  Entitlement to a temporary total rating due to hospital treatment in excess of 21 days for service-connected PTSD, claimed as anxiety reaction. 


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to February 1956.  The Veteran died in December 2014 and the appellant is his surviving spouse who, as discussed below, has been accepted as a substitute claimant for the purpose of processing this appeal to completion. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Specifically, the December 2011 rating decision granted service connection for PTSD, claimed as anxiety reaction, with an initial 30 percent rating, effective April 11, 2009.  The September 2014 rating decision denied entitlement to a temporary total rating due to hospital treatment in excess of 21 days for service-connected PTSD, claimed as anxiety reaction. 

In June 2015, the Veteran's surviving spouse was recognized as the substituted appellant by the RO pursuant to 38 U.S.C.A. § 5121A (West 2014) (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008). 

The Board notes that, following the issuance of the March 2014 and December 2014 statements of the case, additional evidence has been associated with the record; however, as it is duplicative to that previously considered by the Agency of Original Jurisdiction, it is not relevant to the instant appeal.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may proceed with a decision without prejudice to the appellant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD, claimed as anxiety reaction, was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks due to symptoms such as irritability, panic attacks, depression, sleep disturbance, intrusive memories, frightening nightmares, and flashbacks, without more severe symptomatology that more nearly approximates occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

2.  A final March 1966 rating decision denied service connection for anxiety reaction.

3.  In determining that service connection claim for anxiety reaction was not warranted, the March 1966 rating decision was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and no undebatable error is shown that would have manifestly changed the outcome. 

4.  Following the March 1966 adjudication, no further claim for service connection for anxiety reaction was received by VA until April 11, 2009.  

5.  Service connection for PTSD, claimed as anxiety reaction, was established in a December 2011 rating decision, effective April 11, 2009, the date of the successful claim to reopen. 

6.  The Veteran was hospitalized for an altered mental status from September 18, 2014, to September 19, 2014, a period of less than 21 days.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD, claimed as anxiety reaction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The March 1966 rating decision that denied service connection for anxiety reaction is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1966) [38 C.F.R. §§ 3.104, 20.302, 20.1103 [(2016)]. 

3.  The criteria for the revision or reversal of the March 1966 rating decision that denied service connection for anxiety reaction on the grounds of CUE have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016). 

4.  An effective date prior to April 11, 2009, for the award of service connection for PTSD, claimed as anxiety reaction, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

5.  The criteria for a temporary total rating due to hospital treatment in excess of 21 days for service-connected PTSD, claimed as anxiety reaction, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.29 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify with regard to the Veteran's underlying service connection claim was satisfied by an April 2009 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating, to include entitlement to a temporary total rating for hospital treatment in September 2014, and effective date for his PTSD, claimed as anxiety reaction, from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD, claimed as anxiety reaction, was granted and an initial rating and effective date were assigned in the December 2011 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating and effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

With respect to the initial rating and temporary total rating claims decided herein, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Neither the appellant nor the Veteran before her have identified any additional, outstanding records that have not been requested or obtained.  Further, the Veteran was provided a VA examination in November 2011 in order to evaluate his PTSD, claimed as anxiety reaction.  The Board finds that such examination is adequate to decide the initial rating claim as it is based upon consideration of the Veteran's prior medical history and relevant treatment records, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  In December 2014, the AOJ attempted to afford the Veteran another VA examination so as to evaluate the current manifestations of his psychiatric disorder; however, he died prior to the examination.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim. 

With respect to the effective date claim, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  Furthermore, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of his successful claim to reopen, and his, as well as the appellant's, arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

Finally, with regard to the Veteran's and appellant's allegation of CUE in the March 1966 rating decision, the Board finds that the VCAA does not apply to such aspect of the claim as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial Rating Claim

The appellant and the Veteran have claimed that his PTSD, claimed as anxiety reaction, was more severe than as reflected by the currently assigned 30 percent rating.  Therefore, they contended that he was entitled to a higher initial rating for such disability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can  practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.                 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA regulations formerly required evaluation of mental disorders using the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45, 093 (August 4, 2014).   Specifically, the rulemaking amended 38 C.F.R. §§  3.384, 4.125, 4.126, 4.127, and 4.130.  As this appeal was certified to the Board in January 2017, the revised regulations apply.  However, the Secretary has specifically indicated that all diagnoses completed under DSM-IV may still be applied for any claims pending before the Board.  Id.  As the record contains an evaluation performed in 2011 citing DSM-IV, the Board will consider the DSM-IV based assessments provided in the Veteran's record in reaching a decision regarding his claim for a higher rating for PTSD, claimed as anxiety reaction.  

The Veteran's PTSD, claimed as anxiety reaction, is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

A 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (19950. 

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Board notes that the DSM-5 does not utilize GAF scores. 

Service connection for PTSD, claimed as anxiety reaction, was granted as of April 11, 2009.  VA treatment records dated from May 2008 to June 2009 revealed that, upon psychosocial examination, the Veteran's anxiety levels were calm, and his past medical history included depressive disorder and PTSD.  In April 2009, it was noted that the Veteran was not receiving treatment for PTSD.  However, subsequent VA treatment records reflecting ongoing treatment for PTSD from September 2010 to November 2011 revealed that the Veteran reported ongoing symptoms of irritability, panic attacks, depression, sleep disturbance, intrusive memories, frightening nightmares, and flashbacks.  Mental status examinations conducted during such time period reflected that he was cooperative and mildly anxious.  He had good grooming and hygiene, and appropriate appearance.  The Veteran exhibited appropriate affect, low-average intellectual functioning, logical thought processes, appropriate thought content, good insight and judgment, clear and fluent speech, and grossly intact immediate and remote memory.  Throughout this time, he consistently denied suicidal ideation, hallucinations, or delusions.  A November 2011 VA treatment record noted a GAF score of 45, indicative of serious symptoms; however, as justification, the clinician reported that the Veteran's symptoms and level of impairment were moderate. 

The Veteran was afforded a VA examination in November 2011.  The VA examiner noted a review of the claims file, examined the Veteran, and administered psychological tests.  At such time, the Veteran reported that he and his wife got along well; he was close with his five children, twelve grandchildren, and nine great-grandchildren; and he had a number of friends and had gotten along with people well.  The Veteran further reported that his physical illnesses, including chronic obstructive pulmonary disease (COPD) and blindness, significantly affected his activities; he spent his time sitting in the yard and listening to the television; he attended church; and he had worked as a long distance truck driver for thirty years and retired in the 1980s due to heart problems.  Additionally, the Veteran indicated that, at the time of the examination, he was not under any mental health professional care; however, he had been receiving Lorazepam from his primary care provider, which helped his symptoms.  Furthermore, the Veteran denied suicidal/homicidal ideation and significant depression; and reported his mood was "fair," he loved life, he slept well, and experienced war-related nightmares once a week.

On examination, the examiner noted a diagnosis of PTSD. Additionally, the VA examiner assigned a GAF score of 70, indicative of mild symptoms.  The examiner found that the Veteran's mental disorders resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication; and indicated that the Veteran's only symptom attributable to PTSD included anxiety.  The examiner reported that the Veteran's affect was within normal limits, his mood appeared euthymic, and his memory was intact.  The examiner noted that the Veteran indicated some degree of anxiety, but it was related to worry about his health problems.  The examiner further noted that, while the Veteran reported irritability, he controlled it well with no severe anger outburst.  Additionally, the examiner reported that the Veteran denied significant problems with upsetting intrusive war memories; he did not get distressed at reminders of trauma; and he avoided war talk, Korea, or Vietnam movies.  The examiner further reported that, while the Veteran endorsed a startle response and vigilance, he seemed to have no problems, from a mental health perspective, getting out in public.  The examiner concluded that the Veteran seemed to have functioned fine at work until physical health problems interfered; he gets along well with his wife, family, and friends; and severe health problems limited his number of activities and leisure. 

From September 18-19, 2014, the Veteran was admitted to the hospital for complaints of weakness associated with increased sleepiness.  During his hospitalization, altercations were made to his medications in order to address such symptoms.  Also, at such time, it was noted that the Veteran and the appellant felt that his memory was declining.  The discharge diagnoses included sedation related to medication, compensated congestive heart failure, COPD, atrial fibrillation on anticoagulation, and lung mass suspicious for malignancy.  There was no mention of PTSD or complaints related to anxiety. 

In a November 2014 written correspondence, the Veteran's previous representative asserted that the Veteran's mental health condition had worsened in September 2014 as shown by his psychiatric admission at the Salem VAMC.  Accordingly, as noted above, in December 2014, a VA PTSD examination request was made to afford the Veteran a new examination to evaluate the current manifestations of his psychiatric disorder.  Unfortunately, the Veteran died before he could attend the requested VA examination.  

Based on the foregoing, the Board finds that the Veteran's PTSD, claimed as anxiety reaction, has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks due to symptoms such as irritability, panic attacks, depression, sleep disturbance, intrusive memories, frightening nightmares, and flashbacks, which more nearly approximates his current disability rating of 30 percent under the applicable criteria.  In this regard, during the appeal period, a VA examiner assessed the Veteran's symptoms as mild and, in fact, found that his PTSD more nearly approximated social and occupational impairment consistent with a 10 percent rating.  

As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §4.130, Diagnostic Code 9411. 

Based on the evidence of record, the Board finds that the Veteran's PTSD, claimed as anxiety reaction, did not result in occupational and social impairment with reduced reliability and productivity at any time during appeal period.  

With respect to the symptomatology considered under the 50 percent rating, there is no indication that the Veteran experienced difficulty in understanding complex commands.  Furthermore, throughout the appeal period, the Veteran's speech was normal, and he was noted to have normal affect, good judgment, logical thought processes, and appropriate thought content. 

While a November 2011 VA treatment record noted that the Veteran suffered from panic attacks, there is no indication of such symptomatology occurring more than once a week.  In this regard, such record indicated that the Veteran reported that he had about two panic attacks per month and that he recognized them and could cope with them, and he stated "I am my own doctor" when it came to treating these attacks. 

In regard to the Veteran's disturbance of motivation and mood, throughout the appeal period, he has denied significant episodes of depression or anxiety, and during his November 2011 VA examination, reported his mood was "fair" and he loved life.  Additionally, the November 2011 VA examiner indicated that, while the Veteran reported some degree of anxiety, he stated it was related to worry about his health problems. 

The Board further notes that, throughout the appeal period, the Veteran had grossly intact immediate and remote memory; however, acknowledges that, in September 2014, he and the appellant felt as though his memory was deteriorating.  However, there was no indication that such was as a result of his PTSD and/or anxiety.

In regard to the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran had good relationships with his family members.  In this regard, during his November 2011 VA examination, the Veteran reported that he and his wife got along well; he was close with his five children, twelve grandchildren, and nine great-grandchildren; and he had a number of friends and had gotten along with people well. Additionally, during the appeal period, the Veteran attended church.  Furthermore, the November 2011 VA examiner noted that although the Veteran reported irritability, he controlled it well with no severe anger outburst; and, while he endorsed a startle response and vigilance, he seemed to have no problems, from a mental health perspective, getting out in public.  

The Board notes that, during this period, the Veteran's GAF score reflected 45 and 70.  In this regard, a November 2011 VA treatment record noted a GAF score of 45.  While a GAF score of 45 denotes serious symptoms or any serious impairment in social, occupational or school functioning, the justification for such score included that the Veteran's symptoms and level of impairment were moderate, which would be indicative of a 30 percent rating.  Furthermore, the November 2011 VA examiner assigned a GAF score of 70, which suggests that the Veteran's psychiatric symptomatology is less severe than as reflected by the current 30 percent rating.  Such score reflects more mild symptoms.  A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Furthermore, the Board finds that the frequency, severity, and duration of the symptoms associated with the Veteran's PTSD, claimed as anxiety reaction, results in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks.  In this regard, the record reflects that the Veteran was able to maintain full-time gainful employment as a long distance truck driver for thirty years and retired in the 1980s due to heart problems.  Here, the record indicates that his PTSD, claimed as anxiety reaction, did not result in occupational impairment with reduced reliability and productivity.  Rather, the record reflects that the Veteran's symptoms related to his health problems, including COPD and blindness, rendered him unable to work.  Additionally, the November 2011 VA examiner reported that the Veteran seemed to have functioned fine at work until physical health problems interfered.  Furthermore, the Veteran has maintained relationships with his spouse, family members, and friends during the course of the appeal.  Moreover, symptoms of decreased ability to participate in leisure activities have been attributed to his severe health problems as reported by the November 2011 VA examiner. 

Thus, based on the totality of the evidence, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for PTSD, claimed as anxiety reaction.  The Veteran's symptoms are fully contemplated by the 30 percent rating assigned and, since the record does not indicate a more severe symptomatology consistent with a 50 percent rating, a rating in excess of 30 percent is not warranted. 

Likewise, the Board finds that the criteria for a 70 or 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has occupational and social impairment with deficiencies in most areas due to such symptoms as: suicidal ideations, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

Additionally, the evidence does not show that the Veteran has total occupational impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In this regard, the Veteran had consistently denied suicidal ideations and hallucinations, and there has been no significant cognitive impairment, inability to perform activities of daily living, impaired impulse control, or any disorientation found during the Veteran's VA examination or at any of his VA treatment sessions attributable to his PTSD, claimed as anxiety reaction.  Furthermore, throughout the appeal period, the Veteran had consistently been noted as having good grooming and hygiene, and appropriate appearance.  The Veteran had consistently engaged with his treatment providers, and his insight and thought process were noted to be normal.  As such, the frequency, severity, and duration of the symptoms associated with the Veteran's PTSD, claimed as anxiety reaction, had not resulted in occupational and social impairment with deficiencies in most areas or total social and occupational impairment. Therefore, a 70 or 100 percent rating for the Veteran's PTSD, claimed as anxiety reaction, is not warranted. 

The Board has considered the appellant's, the Veteran's, and his previous representative's assertions as to his symptomatology and the severity of his condition, but, to the extent they believe he is entitled to a higher rating, concludes that the findings during psychiatric evaluations are more probative than their lay assertions to that effect.  In this regard, they are competent to report observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the competent medical evidence offering detailed specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the appellant's, the Veteran's, and his previous representative's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

Moreover, the Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD, claimed as anxiety reaction; however, the Board finds that his symptomatology has been stable throughout the time period on appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

Further, the appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In sum, the Board finds that an initial rating in excess of 30 percent for the Veteran's PTSD, claimed as anxiety reaction, is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

III.  Effective Date Claim

Factual Background

When the Veteran was examined for enlistment into service in February 1953, his psychiatric evaluation was found to be normal.  Additionally, when he was examined for service separation in January 1956, his psychiatric evaluation was found to be normal.  The Veteran's remaining STRs are do not indicate that he ever complained of, sought treatment for, or was diagnosed with a psychiatric disorder, to include PTSD or an anxiety reaction. 

In January 1966, the Veteran filed a claim for VA compensation for, among other things, a "nervous condition."  He indicated that the condition had begun in 1953. 

The AOJ denied the claim in March 1966.  The rating board, which included a physician, reasoned that there was no showing of any complaint or treatment in service for a nervous condition.  Additionally, the rating board noted that the Veteran's February 1966 VA examination revealed that there was no evidence of psychosis, and he was considered to be moderately incapacitated due to an anxiety reaction.  Subsequently, a March 1966 notification letter was sent to the Veteran at his address of record in connection with the AOJ's decision earlier that month.  

In October 1966, a letter was received from private physician, Dr. C.H., who stated that it was his impression that the Veteran suffered from a chronic anxiety state and was in need of psychiatric care.  In November 1966, the RO advised the Veteran that he was not entitled to outpatient medical treatment for his nervous condition as such was not service-connected.

In April 2009, the Veteran filed a petition to reopen his claim for service connection for an anxiety reaction.  In connection with the Veteran's claim, a November 2011 Administrative Decision conceded the Veteran's claimed PTSD stressor, reasoning that it was likely he suffered from intrusive memories and frightening dreams based on his experiences while serving in the Korean War, and a November 2011 VA examination contained an opinion to the effect that the Veteran's mild PTSD was related to his military trauma. 

Based on primarily on the November 2011 VA examination, in a December 2011 rating decision, the AOJ granted service connection for PTSD, claimed as anxiety reaction with a 30 percent rating, effective April 13, 2009, the date of the successful claim to reopen.  The Veteran was advised of such decision in a December 2011 notification letter and elected to appeal, among other things, the assigned effective date, arguing that the correct effective date should be the original date of the claim.

Finality of the March 1966 Rating Decision

As an initial matter, the Board finds that the March 1966 rating decision that denied service connection for anxiety reaction is final.  In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

In the instant case, in March 1966, the AOJ denied entitlement to service connection for anxiety reaction.  Although notified of this denial in a letter dated later that month, the Veteran neither appealed the denial nor submitted new and material evidence within the one-year appeal period.  In this regard, although evidence in the form of a private physician's letter was received in October 1966 during the one-year appeal period, the letter simply reflected Dr. C.H.'s impression that the Veteran suffered from a chronic anxiety state and was in need of psychiatric care, and contained nothing in the way of new, competent evidence suggesting a link, or nexus, between the Veteran's currently shown disability and service.  Furthermore, in November 1966, the RO acknowledged such letter, but reiterated that the Veteran's claimed nervous condition was not service-connected.  38 C.F.R. § 3.156(b); Beraud, supra.  Moreover, no relevant service department records were received subsequent to the March 1966 rating decision.  38 C.F.R. § 3.156(c).  Therefore, such rating decision is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. 
§ 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1966) [38 C.F.R. §§ 3.104, 20.302, 20.1103 [(2016)].

CUE in the March 1966 Rating Decision 

The Veteran maintained that the March 1966 rating decision denying service connection for an anxiety reaction contains CUE.  In this regard, he raised the primary contention, as documented in January 2013, December 2014, May 2015, and June 2016 written correspondences from his previous representative, that his original claim should have never been denied as he served in combat in Korea and was diagnosed with severe anxiety problems not long thereafter.  Additionally, in the January 2013 written correspondence, the Veteran's previous representative noted that as VA has the duty to liberally construe claims raised by a veteran, the Veteran's original claim for a nervous condition should be liberally construed to include any acquired psychiatric illness, including PTSD. 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 24, quoting Russell, 3 Vet. App. at 313-14.

To raise a valid claim of CUE, the claimant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

Under the law extant in March 1966, service connection was warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 310.  

The Board notes that before the 1990 effective date of what is now 38 U.S.C.A. 
§ 5104(b), AOJs were not required to set forth in detail the factual bases for their decisions.  Recognizing this, the Federal Circuit has explained that, in the absence of evidence to the contrary, the AOJ is presumed to have made the requisite findings.  See Natali v. Principi, 375 F.3d 1375, 1380-81 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d at 1355-56.  In determining whether CUE exists in such a case, the Board must examine the evidence of record; assume that the AOJ was aware of and duly considered extant law; and form a conclusion as to whether the AOJ decision was supportable in light of the evidence and law that then existed.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  Silence in a final AOJ decision made before 1990 cannot be taken as showing a failure to consider evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996). 

As noted previously, the appellant and Veteran essentially contend that the March 1966 rating decision committed CUE in denying service connection for anxiety reaction as the Veteran served in combat in Korea and was diagnosed with severe anxiety problems not long thereafter.  Additionally, it has been alleged that the Veteran's original claim for a nervous condition should be liberally construed to include any acquired psychiatric illness, including PTSD.  As such, the appellant and the Veteran asserted that the effective date of service connection for PTSD, claimed as anxiety reaction, should be January 7, 1966, the date VA received his original claim for a nervous condition.  

In the March 1966 rating decision, the AOJ determined that there was no showing of any complaint or treatment in service for a nervous condition.  Additionally, it was noted that the Veteran's February 1966 VA examination revealed that there was no evidence of psychosis, and he was considered to be moderately incapacitated due to an anxiety reaction.  Consequently, at the time of the AOJ's decision, there was no competent evidence of a nexus between the claimed condition and the Veteran's military service.  

In the instant case, the Board finds that there is no CUE in the AOJ's denial of service connection for anxiety reaction in the March 1966 rating decision.  In this regard, in determining that service connection for anxiety reaction was not warranted, the March 1966 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

Specifically, the Board finds that the March 1966 decision was factually supportable by the record at that time, and both the positive and negative evidence of record were acknowledged.  It is apparent that the adjudicator reviewed the service treatment records and available post-service evidence, to include the February 1966 VA examination, in making a determination as to entitlement to service connection.  Importantly, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  

The appellant and the Veteran contended that his original claim should have never been denied as he served in combat in Korea and was diagnosed with severe anxiety problems not long thereafter.  Here, it is true that the March 1966 rating decision contains no reference to, or discussion of, the fact that the Veteran served in combat in Korea.  However, as noted above, it cannot be presumed from the AOJ's failure to mention the Veteran's combat service in Korea that such evidence was not considered.  Eddy, supra.  Additionally, while there was evidence of a current diagnosis of an anxiety reaction, such was first noted at the Veteran's February 1966 VA examination, a decade after his discharge from his military service.  Here, it appears that the VA examiner was apprised of the Veteran's combat exposure in Korea as during examination, as the Veteran reported that he was a veteran of Korean incident with three years of service.  Furthermore, despite being apprised of such fact, the February 1966 VA examiner did not relate the Veteran's diagnosed anxiety reaction to such service.  

Consequently, the Board finds that the appellant's and the Veteran's arguments are tantamount to a disagreement with how the facts were weighed by the adjudicator in March 1966.  In this regard, a disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  This argument is therefore without merit. 

Moreover, in support of this argument, the Veteran's previous representative cited to Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), in which the Court determined that the Board must consider all potential theories of entitlement raised by the evidence for the proposition that the Veteran's original claim for a nervous condition should be liberally construed to include any acquired psychiatric illness, including PTSD.  While his reliance on Szemraj appears to be misplaced, the Board finds that such argument is also without merit.  In this regard, the AOJ considered a general claim for service connection for a nervous condition, which encompasses all diagnosed acquired psychiatric disorders, and fully evaluated whether service connection was warranted under the las in existence at the time, regardless of the theory of entitlement. 

Therefore, the Board finds the appellant's and the Veteran's allegations of CUE in the March 1966 rating decision to be without merit.  In fact, competent evidence of a nexus between the Veteran's diagnosed psychiatric disorder was not received until November 2011, when a VA examiner found that the Veteran's mild PTSD was related to his military trauma.  As such, at the time of the March 1966 rating decision, the only evidence of a nexus between the Veteran's post-service anxiety reaction and his military service consisted of his own reported history of such symptoms.  However, the Veteran's lay statements are not competent to link a diagnosed post-service psychiatric disorder to service. Moreover, VA regulations did not recognize anxiety reaction, as a chronic disease for which the nexus element of service connection can be satisfied by continuity of symptomatology.

While the AOJ could have requested a medical opinion to address whether the Veteran's diagnosis of anxiety reaction was related to service, failure to fulfill the duty to assist cannot amount to CUE.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999).  In this regard, the Federal Circuit held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, it is not certain that this evidence would have clearly and undebatable changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

For the foregoing reasons, it cannot be said that the AOJ's denial of entitlement to service connection for an anxiety reaction in the March 1966 rating decision contained an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.  Rather, the Board concludes that the correct facts, as known at the time, were before VA adjudicators who denied the claim for service connection and that the statutory and regulatory provisions extant at the time were correctly applied.  Specifically, there is no basis to find that it was unreasonable for the AOJ to have determined that the Veteran's diagnosed anxiety reaction was not related to his military service.  Therefore, the allegations of CUE in the March 1966 rating decision are unsupported and must therefore be denied.  The benefit-of-the-doubt rule is not for application.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).   



Effective Date Prior to April 11, 2009 for the Award of Service Connection for PTSD, claimed as Anxiety Reaction

The appellant and the Veteran contended that he was entitled to an effective date prior to April 11, 2009, for the grant of service connection for PTSD, claimed as anxiety reaction. 

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for a nervous condition in January 1966.  As discussed previously, such claim was denied in a final March 1966 rating decision and there is no CUE in such decision.

Thereafter, VA received the Veteran's application to reopen his claim for service connection for anxiety reaction in a Statement in Support of Claim (VA Form 21-4138) on April 13, 2009.  A December 2011 rating decision granted service connection for PTSD, claimed as anxiety reaction, effective April 11, 2009, the date of the successful claim to reopen.  The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for anxiety reaction that was received after the final March 1966 denial, but prior to the April 11, 2009, informal claim.

While the appellant and the Veteran allege that he has had an acquired psychiatric disorder since service, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377, 382-383 (1999).  

In the instant case, the effective date of the subsequent award of service connection can be no earlier than the date of the new application.  Medical reports received after the AOJ's March 1966 decision cannot be construed as claims to reopen inasmuch as the Veteran's claim was not previously disallowed on the basis that his disability was not compensable in degree.  See 38 C.F.R. § 3.157(b).  Furthermore, the record clearly shows that, following the final, unappealed decision in March 1966, the earliest document that can be construed as a claim for compensation, whether formal or informal, was received on April 11, 2009, when the Veteran filed a petition to reopen the previously denied claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the preponderance of the evidence is against the assignment of an effective date prior to April 11, 2009.  The appeal of this issue must be denied. 

IV.  Temporary Total Rating Claim

The Board notes that a Salem VAMC treatment record indicates that the Veteran was hospitalized for an altered mental status from September 18, 2014 to September 19, 2014.  Specifically, as previously noted, treatment records from such hospitalization reflect the Veteran was admitted to the hospital for complaints of weakness associated with increased sleepiness.  The discharge diagnoses included sedation related to medication, compensated congestive heart failure, COPD, atrial fibrillation on anticoagulation, and lung mass suspicious for malignancy.  There was no mention of PTSD or complaints related to anxiety.

A total rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  Subject to certain provisions, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed car) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29. 

Here, while the record appeared to indicate that the Veteran had been hospitalized for treatment of his service-connected PTSD, claimed as anxiety reaction, as noted above, a corresponding discharge summary reported that the Veteran's chief complaint on this occasion was weakness with associated excessive sleepiness, and diagnoses included sedation related to medications, COPD, atrial fibrillation on anticoagulation, lung mass suspicious for malignancy, and compensated congestive heart failure.  As such, it appears that the Veteran did not receive treatment for PTSD-related symptoms.  Furthermore, there is no indication that he was hospitalized for a period exceeding 21 days.  Thus, the Board finds that a temporary total rating based on his hospitalization is not warranted.  In reaching such decision, the Board has resolved all reasonable doubt in favor of the claimant. 


ORDER

An initial rating in excess of 30 percent for PTSD, claimed as anxiety reaction, is denied. 

An effective date prior to April 11, 2009, for the award of service connection for PTSD, claimed as anxiety reaction, to include on the basis of CUE in the March 1966 rating decision that originally denied service connection for anxiety reaction, is denied. 

A temporary total rating due to hospital treatment in excess of 21 days for service-connected PTSD, claimed as anxiety reaction, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


